EXHIBIT 10.1



EXECUTION COPY

AMENDMENT NO. 1
TO
STOCK PURCHASE AGREEMENT

AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT, dated as of February 10, 2006 (this
"Amendment"), by and among NYMEX Holdings, Inc., a Delaware corporation (the
"Company"), General Atlantic Partners 82, L.P., a Delaware limited partnership
("GAP LP"), GapStar, LLC, a Delaware limited liability company ("GapStar"), GAP
Coinvestments III, LLC, a Delaware limited liability company ("GAP
Coinvestments III"), GAP Coinvestments IV, LLC, a Delaware limited liability
company ("GAP Coinvestments IV"), and GAPCO GmbH & Co. KG, a German limited
partnership ("GmbH Coinvestment" and, collectively with GAP LP, GapStar, GAP
Coinvestments III and GAP Coinvestments IV, the "Purchasers").

W

I T N E S S E T H:



WHEREAS, the Company and each of the Purchasers are parties to that certain
Stock Purchase Agreement, dated as of November 14, 2005 (the "Purchase
Agreement"); and

WHEREAS, in accordance with Section 10.4(b) of the Purchase Agreement, the
Company and the Purchasers wish to amend the Purchase Agreement as provided
herein.

NOW, THEREFORE, in consideration of the mutual promises herein set forth, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Article I



DEFINITIONS



1.1 Defined Terms

. Capitalized terms used in this Amendment and not otherwise defined herein will
have the meanings given such terms in the Purchase Agreement.

Article II



AMENDMENT TO PURCHASE AGREEMENT



2.1 Amendment to the Defined Terms of the Purchase Agreement



(a) Each and every instance of the phrase "Restricted Common Stock" in the
Purchase Agreement is hereby deleted and substituted with the phrase "Pre-IPO
Common Stock."

(b) Each and every instance of the phrase "Unrestricted Common Stock" in the
Purchase Agreement is hereby deleted and substituted with the phrase "Conversion
Common Stock."

(c) Section 1.1 of the Purchase Agreement is hereby amended by deleting from
therein the definition of "Excess Dividend Amount" and "Special Payment."

(d) Section 1.1 of the Purchase Agreement is hereby amended by adding the
following terms and meanings in alphabetical order:

"Additional Amount" has the meaning set forth in Section 2.5 of this Agreement.

"Cash Purchase Price" shall have meaning set forth in Section 2.1 of this
Agreement.

"Initial Public Offering" means the first bona fide firm commitment underwritten
public offering of shares of Conversion Common Stock pursuant to an effective
registration statement under the Securities Act, and in which the underwriting
is lead managed by an internationally recognized investment banking firm and the
shares of Common Stock are listed on The New York Stock Exchange, Inc., The
NASDAQ Stock Market, Inc. or another internationally recognized stock exchange.

"IPO Effectiveness Date" means the date upon which the Company closes its
Initial Public Offering.

"IPO Price" means the final price per share (after deduction of underwriters,
broker or dealer fees, discounts and commissions) set forth on the front cover
of the final prospectus included in the registration statement for the Initial
Public Offering that is effective with the Commission.

2.2 Amendment to Section 2.1 of the Purchase Agreement

Section 2.1 of the Purchase Agreement is amended by deleting "$135,000,000" in
the 6th line thereof and replacing it with the phrase "$160,000,000 (the "Cash
Purchase Price") plus the Additional Amount, if any."

2.3 Amendment to Section 2.4 of the Purchase Agreement

Section 2.4 of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

"2.4 Closing. Unless this Agreement shall have terminated pursuant to Article
IX, and subject to the satisfaction or waiver of the conditions set forth in
Articles V and VI, the closing of the sale and purchase of the Purchased Shares
(the "Closing") shall take place at the offices of Paul, Weiss, Rifkind, Wharton
& Garrison LLP, 1285 Avenue of the Americas, New York, New York, at 10:00 a.m.,
local time, on the second (2nd) Business Day following the date upon which the
conditions set forth in Articles V and VI shall be satisfied or waived in
accordance with this Agreement, or at such other time, place and date that the
Company and the Purchasers may agree in writing (the "Closing Date"). On the
Closing Date, the Company shall deliver to each Purchaser a certificate or
certificates in definitive form and registered in the name of each such
Purchaser, representing its Purchased Shares against delivery by each of the
Purchasers to the Company of the aggregate Cash Purchase Price therefor by wire
transfer of immediately available funds and the agreements of the Purchasers set
forth in Section 2.5 hereof."

2.4 Amendment to Article II of the Purchase Agreement

Article II of the Purchase Agreement is hereby amended by adding the following
new Section 2.5 following at the end thereof:

"2.5 Additional Amount. If and only if (a) the Stockholders' Meeting at which
the Fundamental Actions are voted upon by the stockholders of the Company and
the membership of the Exchange occurs on or prior to March 15, 2006 (as
evidenced by a certificate delivered to the Purchasers by the Secretary of the
Company), (b) there shall have occurred a special or annual meeting of the
stockholders of the Company and the members of the Exchange not later than
May 1, 2006 at which there shall have been elected, respectively, (i) all
members of the Board of Directors comprised solely of fifteen (15) directors and
whose membership is from each of the categories set forth in Article SIXTH,
Section (c) of the New Certificate of Incorporation and (ii) all members of the
board of directors of the Exchange consisting of the same members who were
elected to the Board of Directors as described in the preceding clause (i), and
(c) the Company consummates on or prior to December 31, 2006 an Initial Public
Offering in which the IPO Price is equal to or greater than $24.51 (subject to
adjustments for stock splits, combinations, reclassifications, recapitalizations
and other events), then the Purchasers agree, jointly and severally, to deliver
to the Company on the IPO Effectiveness Date an aggregate amount in cash equal
to $10,000,000 (the "Additional Amount"). Each Purchaser's allocation of the
Additional Amount shall be determined by the Purchasers in their sole
discretion. Any amounts paid by the Purchasers pursuant to this Section 2.5
shall be additional consideration for the Purchased Shares. If the Additional
Amount is paid, then the Company shall make a special distribution of the
Additional Amount to stockholders of record of the Company as of the close of
business on the Business Day immediately prior to the Closing Date (which shall
not include the Purchasers)."

2.5 Amendment to Section 3.7(a) of the Purchase Agreement

Section 3.7(a) of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

"(a) As of the date of this Agreement, the authorized capital stock of the
Company consists of 816 shares of Common Stock and there are 816 shares of
Common Stock issued and outstanding. On the Closing Date, after giving effect to
the transactions contemplated by this Agreement (including the issuance of the
Purchased Shares), the authorized capital stock of the Company shall consist of
(i) 81,600,000 shares of Common Stock, of which 73,440,000 shares shall be
issued and outstanding, which includes (A) 24,480,000 shares of Series A-1
Common Stock, of which 24,480,000 shares shall be issued and outstanding,
(B) 24,480,000 shares of Series A-2 Common Stock, of which 24,480,000 shares
shall be issued and outstanding and (C) 24,480,000 shares of Series A-3 Common
Stock, of which 24,480,000 shares shall be issued and outstanding and
(ii) 8,160,000 shares of Preferred Stock, of which 8,160,000 shares shall be
issued and outstanding. As of the Closing Date, the Company shall reserve an
aggregate of 8,160,000 shares of Conversion Common Stock for issuance upon
conversion of the Purchased Shares. Except as set forth on Schedule 3.7(a) or as
disclosed in the SEC Documents, there are no options, warrants, conversion
privileges, subscription or purchase rights or other rights outstanding as of
the date of this Agreement to purchase or otherwise acquire (i) any authorized
but unissued, unauthorized or treasury shares of the Company's capital stock,
(ii) any Stock Equivalents or (iii) any other securities of the Company and
there are no commitments, contracts, agreements, arrangements or understandings
by the Company to issue any shares of the Company's capital stock or any Stock
Equivalents or other securities of the Company. On the Closing Date, the
Purchased Shares shall be duly authorized, and when issued and sold to the
Purchasers against payment of the Cash Purchase Price and the agreements of the
Purchasers set forth in Section 2.5 hereof, will be validly issued, fully paid
and non-assessable, will be issued on the basis of a valid exemption from the
registration and qualification requirements of all applicable federal, state and
foreign securities laws (assuming the truth and accuracy of the representations
and warranties of the Purchasers contained in Article IV) and will be free and
clear of all Liens, other than (w) those imposed by the Securities Act,
(x) those imposed by the New Certificate of Incorporation or the New Bylaws,
(y) those imposed by the Investor Rights Agreement or the Registration Rights
Agreement or (z) any Lien created by a Purchaser. The shares of Conversion
Common Stock issuable upon conversion of the Purchased Shares, when issued in
compliance with the provisions of the New Certificate of Incorporation, will be
validly issued, fully paid and non-assessable and not subject to any preemptive
rights or similar rights that have not been satisfied and will be free and clear
of all other Liens, other than (w) those imposed by the Securities Act,
(x) those imposed by the New Certificate of Incorporation or the New Bylaws,
(y) those imposed by the Investor Rights Agreement or Section 6 of the
Registration Rights Agreement or (z) any Lien created by a Purchaser. All of the
issued and outstanding shares of Common Stock are duly authorized, validly
issued, fully paid and non-assessable, and were issued on the basis of a valid
exemption from the registration and qualification requirements of all applicable
federal, state and foreign securities laws."

2.6 Amendment to Section 5.16 of the Purchase Agreement

Section 5.16 of the Purchase Agreement is hereby amended and restated in its
entirety.

"5.16. New Bylaws; Exchange Bylaws; Board of Directors. The New Bylaws and the
Exchange Bylaws shall be effective. William E. Ford shall have been appointed a
member of the Board of Directors."

2.7 Amendment to Section 5.18 of the Purchase Agreement

Section 5.18 of the Purchase Agreement is hereby deleted in its entirety.

2.8 Amendment to Section 8.1(h) of the Purchase Agreement Section 8.1(h) of the
Purchase Agreement is hereby amended and restated in its entirety as follows:

"(h) pay any dividends to stockholders of the Company (other than dividends in
the ordinary course of business in an amount not to exceed an aggregate of
$33,600,000 declared on or prior to January 11, 2006);"

2.9 New Section 8.11

The following is hereby added as a new Section 8.11 to the Purchase Agreement:

"8.11. Board Election. The Company hereby agrees to call and arrange for a
special or annual meeting of the stockholders of the Company and Members of the
Exchange to be held as promptly as permitted under the Exchange Act but no later
than May 1, 2006 for the purpose of electing, respectively, (a) all members of
the Board of Directors, which shall be comprised solely of fifteen (15)
directors and whose membership is from each of the categories set forth in
Article SIXTH, Section (c) of the New Certificate of Incorporation and (b) all
members of the board of directors of the Exchange consisting of the same members
who were elected to the Board of Directors as described in the preceding clause
(a)."

2.10 Amendment to Section 9.1(b) of the Purchase Agreement

Section 9.1(b) of the Purchase Agreement is hereby amended and restated in its
entirety as follows:

"(b) at the election of the Company or the Purchasers by written notice to the
other parties hereto after 5:00 p.m., New York time, on April 30, 2006, if the
Closing shall not have occurred, unless such date is extended by the mutual
written consent of the Company and the Purchasers; provided, however, that the
right to terminate this Agreement under this Section 9.1(b) shall not be
available (i) to any party whose breach of any representation, warranty,
covenant or agreement under this Agreement has been the cause of, or resulted
in, the failure of the Closing to occur on or before such date or (ii) if the
Closing has not occurred solely because any party hereto has not yet obtained
any necessary approval from any Governmental Authority or the CFTC, in which
case such election may be made after 5:00 p.m., New York time, on May 30, 2006;"

2.11 Amendment to Section 10.13 of the Purchase Agreement

Section 10.13 of the Purchase Agreement is amended by deleting "$250,000" in the
4th line thereof and replacing it with "$500,000."

2.12 Exhibit A to the Purchase Agreement

The form of form of New Certificate of Incorporation attached as Exhibit A to
the Purchase Agreement is hereby replaced in its entirety with the form of New
Certificate of Incorporation attached hereto as Exhibit A to this Amendment.

2.13 Exhibit B to the Purchase Agreement

The form of New Bylaws attached as Exhibit B to the Purchase Agreement is hereby
replaced in its entirety with the form of New Bylaws attached hereto as Exhibit
B to this Amendment.

2.14 Exhibit E to the Purchase Agreement

The form of Investor Rights Agreement attached as Exhibit E to the Purchase
Agreement is hereby replaced in its entirety with the form of Investor Rights
Agreement attached hereto as Exhibit E to this Amendment.

2.15 Exhibit F to the Purchase Agreement

The form of Registration Rights Agreement attached as Exhibit E to the Purchase
Agreement is hereby replaced in its entirety with the form of Registration
Rights Agreement attached hereto as Exhibit F to this Amendment.

2.16 Exhibit G to the Purchase Agreement

The form of Skadden, Arps, Slate, Meagher & Flom LLP Opinion attached as Exhibit
G to the Purchase Agreement is hereby replaced in its entirety with the form of
Skadden, Arps, Slate, Meagher & Flom LLP Opinion attached hereto as Exhibit G to
this Amendment.

2.17 Exhibit J to the Purchase Agreement

The form of Exchange Certificate of Incorporation attached as Exhibit J to the
Purchase Agreement is hereby replaced in its entirety with the form of Exchange
Certificate of Incorporation attached hereto as Exhibit J to this Amendment.

2.18 Exhibit K to the Purchase Agreement

The form of Exchange Bylaws attached as Exhibit K to the Purchase Agreement is
hereby replaced in its entirety with the form of Exchange Bylaws attached hereto
as Exhibit K to this Amendment.

2.19 Effect on the Purchase Agreement

This Amendment shall not constitute a waiver, amendment or modification of any
provision of the Purchase Agreement not expressly referred to herein. Except as
expressly amended or modified herein, the provisions of the Purchase Agreement
are and shall remain in full force and effect and are hereby ratified and
confirmed. On and after the date hereof, each reference in the Purchase
Agreement to "this Agreement," "herein," "hereof," "hereunder" or words of
similar import shall mean and be a reference to the Purchase Agreement as
amended hereby. To the extent that a provision of this Amendment conflicts with
or differs from a provision of the Purchase Agreement, such provision of this
Amendment shall prevail and govern for all purposes and in all respects.

Article III



MISCELLANEOUS



3.1 GOVERNING LAW

THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.

3.2 Valid and Binding

This Amendment shall be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and assigns.

3.3 Counterparts

This Amendment may be executed in any number of counterparts, and each
counterpart shall constitute an original instrument, but all of such separate
counterparts shall constitute one and the same agreement. The counterparts of
this Amendment may be executed and delivered by facsimile transmitted by any of
the parties to any other party and the receiving party may rely on the receipt
of such document so executed and delivered by facsimile as if the original had
been received.

3.4 Definitions; Sections and Headings

The headings used in this Amendment are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Amendment. Definitions shall apply equally to both the
singular and plural forms of the terms defined.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Amendment on the date first written above.

NYMEX HOLDINGS, INC.

By: /s/ Mitchell Steinhause
Name: Mitchell Steinhause
Title: Chairman and Principal Executive Officer

GENERAL ATLANTIC PARTNERS 82, L.P.

By: GENERAL ATLANTIC LLC,
its General Partner

By: /s/ William E. Ford
Name: William E. Ford
Title: President and Managing Director

GAPSTAR, LLC

By: GENERAL ATLANTIC LLC,
its Sole Member

By: /s/ William E. Ford
Name: William E. Ford
Title: President and Managing Director

GAP COINVESTMENTS III, LLC

By: /s/ William E. Ford
Name: William E. Ford
Title: A Managing Member

 

GAP COINVESTMENTS IV, LLC

By: /s/ William E. Ford
Name: William E. Ford
Title: A Managing Member

GAPCO GMBH & CO. KG

By: GAPCO MANAGEMENT GMBH,
its General Partner

By: /s/ William E. Ford
Name: William E. Ford
Title: Managing Director

 